Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020, 11/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US 5185549)
Regarding claim 1, Sullivan discloses a sound producing device, comprising:
a substrate (Fig. 2: 16 on the right-hand side); and

wherein when a driving voltage is applied on the membrane pair (Figs. 9B-D), the first membrane and the second membrane deform toward each other (Fig. 1: 14), such that air between the first membrane and the second membrane is squeezed outward (detx3, col. 3, lines 3-15) and an air pulse (inherent that the air will be displaced as a pulse  rather than continuously because 12 can’t forever remain in a state of reaching 14, but rather has to repeatedly (pulsed) reach 14 generating a pulse each time it reaches 14) is generated toward a direction (direction A) away from the substrate (detx3, col. 3, lines 3-15) (Fig. 2: direction A is away from the 16 that is on the right-hand side).
Regarding claim 4, Sullivan discloses the sound producing device of claim 3, wherein the plurality of air pulses produces a non-zero offset in terms of sound pressure level, and the non-zero offset is a deviation from a zero sound pressure level (detx4, col. 3, lines 16-30, sound production inherently indicates the production of sound pressure level SPL and the SPL will have a non-zero offset because it is not being cancelled out to zero).

Claim(s) 1-3, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenk et al. (US 2018/0179048 A1)
Regarding claim 1, Schenk discloses a sound producing device, comprising:
a substrate (46a); and

wherein when a driving voltage is applied on the membrane pair (¶ 0068, 0074), the first membrane and the second membrane deform toward each other (¶ 0096) (18a and 18b need to deform toward each other in order to go from the state shown in Fig. 2C to the state shown in Fig. 2A), such that air between the first membrane and the second membrane is squeezed outward and an air pulse is generated toward a direction away from the substrate (¶ 0103) (¶ 0281: the fluid may be air).
Regarding claim 2, Schenk discloses the sound producing device of claim 1, wherein the membrane pair is vertically disposed on the substrate, and the first membrane and the second membrane are perpendicular to the substrate at a neutral state (see Figs. 2A-2B).
Regarding claim 3, Schenk discloses the sound producing device of claim 1, wherein the membrane pair is driven by a driving signal, to generate a plurality of air pulses at an air pulse rate, and the air pulse rate is higher than a maximum human audible frequency (¶ 0266: ultrasonic is above human hearing range).
Regarding claim 7, Schenk discloses the sound producing device of claim 1, comprising a plurality of membrane pairs, wherein an opening is formed within the substrate between a first membrane pair and a second membrane pair (Figs. 2A-2B: 26b).
Regarding claim 8, Schenk discloses the sound producing device of claim 7, wherein an inter-membrane-pair spacing between a first membrane pair (Fig. 2B: 18a and 18b) and a second membrane pair (18e and 18f) is at least 8 times wider than an inter-membrane spacing between a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 2007/0071272 A1) in view of Gaudriot et al. (US 2012/0061173 A1)
Regarding claim 1, Oliver discloses a sound producing device, comprising:
a substrate (Fig. 2: 34; or the rectangular base that includes vents 38); and
a membrane pair (Fig. 3A-3C: a pair of 30’s), disposed on the substrate (see Fig. 2, 3A-C, 9), comprising a first membrane (e.g., Fig. 9A: left-hand 30) and a second membrane (e.g., Fig. 9A: right-hand 30);
wherein when a driving voltage is applied on the membrane pair (Figs. 9B-D), the first membrane and the second membrane deform toward each other (¶ 0040), such that filler (42) (¶ 0029) between the first membrane and the second membrane is squeezed outward and an filler pulse (inherent that the fluid will be pulsed rather than continuous because 30 is only capable of pulsed output) is generated toward a direction away from the substrate (¶ 0040: acoustic energy propagates along range dimension 22).
Oliver is not relied upon to disclose that the filler is air.
In a similar field of endeavor, Gaudriot discloses that the filler is air (¶ 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air as the filler, the motivation being to perform the simple substitution of one incompressible material for another for obtaining the predictable results of an incompressible material capable of being forced out from between the contraction of two elements towards each other (Oliver - ¶ 0029) (Gaudriot - ¶ 0015). See MPEP § 2143(B).
Regarding claim 2, Olivier-Gaudriot discloses the sound producing device of claim 1.
Additionally, Gaudriot discloses wherein the membrane pair (Figs. 1-5: e.g., 12 and 13) is vertically disposed on the substrate (19) (see Figs. 1-5), and the first membrane (12) and the second membrane (13) are perpendicular to the substrate (19) at a neutral state (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Oliver such that the membrane pair is vertically disposed on the substrate, and the first membrane and the second membrane are perpendicular to the substrate at a neutral state, the motivation being to use another angle for the membranes that obtains the same predictable results of Olivier of a device capable of forcing out an incompressible material from between the contraction of two elements towards each other (Oliver - ¶ 0029) (Gaudriot - ¶ 0015). See MPEP § 2143(A).
Regarding claim 3, Oliver-Gaudriot discloses the sound producing device of claim 1, and Olivier discloses wherein the membrane pair is driven by a driving signal, to generate a plurality of air pulses at an air pulse rate, and the air pulse rate is higher than a maximum human audible frequency (¶ 0018: ultrasound, which is frequency (i.e. pulsing) above human hearing range).
Regarding claim 4, Oliver-Gaudriot discloses the sound producing device of claim 3, and Olivier discloses wherein the plurality of air pulses produces a non-zero offset in terms of 
Regarding claim 5, Oliver-Gaudriot discloses the sound producing apparatus of claim 3, and Olivier discloses wherein the plurality of air pulses is aperiodic over a plurality of pulse cycles (¶ 0039-0040: different potentials and different membranes flexing at different times will create aperiodic pulses).
Regarding claim 6, Oliver-Gaudriot discloses the sound producing device of claim 3, and Olivier discloses wherein the driving signal, applied to the membrane pair to produce the plurality of air pulses, is unipolar with respect to a first voltage (¶ 0036).
Regarding claim 7, Oliver-Gaudriot discloses the sound producing device of claim 1, and Olivier discloses comprising a plurality of membrane pairs, wherein an opening (38) is formed within the substrate between a first membrane pair and a second membrane pair (Fig. 2).
Regarding claim 8, Oliver-Gaudriot discloses the sound producing device of claim 7, and Olivier discloses wherein an inter-membrane-pair spacing between a first membrane pair (e.g., Fig. 2: left-most pair of 30’s) and a second membrane pair (e.g., Fig. 2: right-most pair of 30’s) is at least 8 times wider than an inter-membrane spacing between a first membrane and a second membrane (e.g., Fig. 2: any two adjacent 30’s) within a membrane pair among the plurality of membrane pairs (see Fig. 2).
Regarding claim 9, Oliver-Gaudriot discloses the sound producing device of claim 1, and Olivier discloses comprising:
a plurality of cells (Fig. 1: 16), each cell comprising a plurality of membrane pairs (Fig. 2) (¶ 0019).
Regarding claim 10, Oliver-Gaudriot discloses the sound producing device of claim 9, and Olivier discloses wherein the plurality of membrane pairs within the each cell is mutually parallel (see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687